                    UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                          Plaintiff,

             v.                                      Case No. 18-CR-192

RAMON PRADO,

                          Defendant.


     ORDER FINDING DEFENDANT COMPETENT TO PROCEED


   1. Background

      Ramon Prado is charged with assaulting a Deputy United States Marshal. (ECF

No. 5.) According to a criminal complaint (ECF No. 1), Prado went to the offices of the

United States Marshal Service and asked to speak to someone. Two deputy marshals

met Prado in the lobby and engaged in a conversation. At the end of the conversation

Prado asked, “Which one of you gets to be punched first[?]” (ECF No. 1 at 2.) A deputy

told him he could not assault anyone and that, if he did, he would be arrested. Prado

stated that he was looking to be arrested, and he punched the deputy in the jaw. The

incident was video recorded.
          When Prado appeared before this court later that day, the government

questioned whether he was competent. (ECF No. 2.) The court found “reasonable cause

to believe that Prado may be suffering from a mental disease or defect that renders him

mentally incompetent to the extent that he is unable to understand the nature and

consequences of these proceedings or to assist properly in his defense.” (ECF No. 3 at 1-

2.) Therefore, the court ordered Prado to undergo a competency evaluation.

          Prado was evaluated over the course of 45 days at the Metropolitan Correctional

Center in Chicago. Dr. Robin Watkins, a board certified forensic psychologist,

concluded that Prado was not competent but that he could be restored to competency.

(ECF No. 9.) Although the United States accepted Dr. Watkins’s conclusions, Prado

challenged Dr. Watkins’s report, alleging that he was competent. A hearing was held at

which both Dr. Watkins and Prado testified.

          It is obvious that Prado suffers from significant mental illness. However, as Dr.

Watkins acknowledged, the nature of Prado’s illness is unusual and complex. During

his evaluations with Dr. Watkins Prado frequently made incredible assertions. For

example, he reported that he has “credentials with the CIA,” that he was an Interpol

agent when he was in the military, 1 that he spoke to the United Nations on behalf of the

Marine Corps, and that he was good friends with Justice Sotomayor, who had




1   There is no evidence that Prado was ever in the military.


                                                       2
appointed him as a judge. What Dr. Watkins found unusual was not that Prado had

incredible beliefs but that these beliefs were often consistent over time.

          Dr. Watkins reported that Prado had “magical thinking.” For example, he

described a woman who “knew a very special Indian spell that allows her amino acids

to shift from one species to another” and “playfully made herself appear to be some

sort of viper.” (ECF No. 9 at 14.) He described an incident in 2009 where he was shot in

the head 2, placed in a coffin, and taken to a cemetery for a funeral, but his friends dug

him out and gave him protein shakes with olive oil which revived him. (ECF No. 9 at

15-16.)

          Prado also answered questions in an unusual manner, which, although not

technically incorrect, were outside the range of expected responses. For example, when

asked how blue and green are alike, a person would ordinarily respond that they are

both colors. Prado answered that they are both colors on flags of North America. When

asked how a square and a triangle are alike, rather than identifying them as both

shapes, Prado answered that a triangle is half a square.

          In his discussions with Dr. Watkins and during his testimony at the competency

hearing, Prado was able to describe the offense with which he was charged, understood

different penalties he faced and the nature of those penalties, and the different sorts of




2Prado recurrently reported various sorts of head trauma, but there was no specific evidence to support
any of his claims.


                                                   3
pleas he could enter. He articulated an accurate understanding of the roles of the

prosecutor, the judge, and his attorney.

       Of particular significance to Dr. Watkins were concerns that

       his description of his likely defense strategy was bizarre and did not
       appear to be reality-based. Specifically, he stated, “There’s another jury
       state above [the Court] - called Interpol – I’d rather deal with Interpol than
       the Eastern District of Wisconsin.” He asserted the Court does not have
       authority over him because he does not believe in a “higher power” and
       has not given the Court authority of him. He stated, “I feel a lot more
       superior to them, instead of them being superior to me.”



(ECF No. 9 at 23.) Dr. Watkins also expressed concern that Prado may distrust his

attorney. However, at the competency hearing Prado did not relate any such bizarre

thinking as to defense strategy and instead expressed a desire to plead guilty. Moreover,

Prado’s attorney stated his belief that Prado is competent. Counsel reported being able

to communicate with him effectively and that Prado was able to adequately assist in his

own defense.

   2. Analysis

       A court may not, consistent with due process, accept a guilty plea from, try, or

sentence a person who is mentally incompetent. Anderson v. United States, 865 F.3d 914,

919 (7th Cir. 2017) (citing Drope v. Missouri, 420 U.S. 162, 171-72 (1975)); United States v.

Collins, 949 F.2d 921, 924, 927 (7th Cir. 1991); see also Eddmonds v. Peters, 93 F.3d 1307,

1314 (7th Cir. 1996) (citing Pate v. Robinson, 383 U.S. 375, 378 (1966)). “The test for

competency to proceed to trial is fairly simple: Does the defendant have a sufficient


                                             4
present ability to consult with his lawyer with a reasonable degree of rational

understanding, and does he have a rational as well as a factual understanding of the

proceedings against him.” United States v. Jones, 83 F.3d 927, 928 (7th Cir. 1996); see also

18 U.S.C. § 4241(d) (stating a defendant is incompetent if “the court finds by a

preponderance of the evidence that the defendant is presently suffering from a mental

disease or defect rendering him mentally incompetent to the extent that he is unable to

understand the nature and consequences of the proceedings against him or to assist

properly in his defense”).

       But “[t]he Constitution does not necessarily forbid trial of the mentally ill.”

Eddmonds v. Peters, 93 F.3d 1307, 1314 (7th Cir. 1996). After all, “[p]ersons in the criminal

justice system often have diagnosed mental illnesses.” Anderson v. United States, 865 F.3d

914, 920 (7th Cir. 2017). Thus, “[n]ot every manifestation of mental illness demonstrates

incompetence to stand trial; rather the evidence must indicate a present inability to

assist counsel or understand the charges.” Eddmonds v. Peters, 93 F.3d 1307, 1314 (7th Cir.

1996) (quoting United States ex rel. Foster v. DeRobertis, 741 F.2d 1007, 1012 (7th Cir.

1984)); Price v. Thurmer, 637 F.3d 831, 833-34 (7th Cir. 2011) (“The fact that a person

suffers from a mental illness does not mean that he’s incompetent to stand trial. He need

only be able to follow the proceedings and provide the information that his lawyer

needs in order to conduct an adequate defense, and to participate in certain critical

decisions, such as whether to appeal.”).



                                             5
       This is not a complex case. The offense relates to a few seconds of recent conduct,

the entirety of which was video recorded. Prado’s ability to assist in his own defense by

accurately recalling events is not as material here as it might be if he had been charged

in a lengthy drug conspiracy.

       The court also affords significant weight to the representations of Prado’s

attorney that Prado is able to assist in his own defense. “[C]ounsel, ‘more than any

other party or the court, is in a position to evaluate a defendant’s ability to understand

the proceedings[.]” United States v. Collins, 949 F.2d 921, 927 (7th Cir. 1991) (quoting

Balfour v. Haws, 892 F.2d 556, 561 (7th Cir. 1989)).

       As Dr. Watkins acknowledged, this is a close case. It is obvious that Prado is

significantly affected by mental illness and that it impacts his perception of reality.

However, as to the two relevant domains—understanding the charges and assisting his

attorney—Prado exhibits a coherent and appropriate understanding and an adequate

ability. Therefore, the court finds that Prado is presently competent.

       Granted, there is the possibility that Prado’s mental illness will impact his

understanding of his case. For example, if Prado were to develop the belief that he

would not be punished because the CIA or Justice Sotomayor would intervene, he likely

would not be competent. But such concerns can be mitigated by the diligence and

attentiveness of Prado’s counsel, the prosecutor, and the court. After all, competency




                                              6
must be assessed and reassessed throughout a case. A finding of competency now does

not preclude a subsequent finding of incompetence.

       Finally, there is a question as to whether this court’s conclusion may be set forth

in an order or whether the court may merely recommend that Judge Adelman find

Prado competent. The court is unaware of the Court of Appeals for the Seventh Circuit

having addressed this question, although the court has occasionally noted, without

comment, that a magistrate judge found a defendant competent. United States v. Cobb,

1997 U.S. App. LEXIS 36058 *2 (7th Cir. December 19, 1997); United States v. Nance, No.

96-2277, 1997 U.S. App. LEXIS 15533, at *7 (7th Cir. June 24, 1997); United States v. Jones,

87 F.3d 954, 955 (7th Cir. 1996). Magistrate judges within the circuit have been

inconsistent, generally without discussing the distinction between an order and a

recommendation. See, e.g., United States v. Patterson, 2013 U.S. Dist. LEXIS 179698 *5

(S.D. Ind. December 23, 2013) (order); United States v. Armann, 2011 U.S. Dist. LEXIS

41836 *4-5 (E.D. Wis. April 18, 2011) (order); United States v. Sabo, 2010 U.S. Dist. LEXIS

119040 *4 (N.D. Ind. October 18, 2010) (recommendation); United States v. Williams, 2006

U.S. Dist. LEXIS 67421 (C.D. Ill. September 20, 2006) (recommendation); United States v.

Syed, 1992 U.S. Dist. LEXIS 11100 *24 (N.D. Ill. July 22, 1992) (recommendation).

       Perhaps the most detailed analysis of this issue was in United States v. Kasim, 2010

U.S. Dist. LEXIS 4953 *11 (N.D. Ind. January 21, 2010), where the court noted that

competency motions were designated as non-dispositive matters in the court’s



                                             7
“Dispositive Logic Table,” a chart that outlines how motions are directed on the court’s

Case    Management        and     Electronic    Case     Filing    (CM/ECF)       system,   see

https://www.innd.uscourts.gov/sites/innd/files/DispositiveLogic.pdf. United States v.

Kasim, 2010 U.S. Dist. LEXIS 4953 *11-12 (N.D. Ind. January 21, 2010). On this basis, the

magistrate judge concluded that he was able to determine the defendant’s competency.

       The court’s analysis starts with 28 U.S.C. § 636(b)(1), which states:

       [n]otwithstanding any provision of law to the contrary … a judge may
       designate a magistrate judge to hear and determine any pretrial matter
       pending before the court, except a motion for injunctive relief, for
       judgment on the pleadings, for summary judgment, to dismiss or quash
       an indictment or information made by the defendant, to suppress
       evidence in a criminal case, to dismiss or to permit maintenance of a class
       action, to dismiss for failure to state a claim upon which relief can be
       granted, and to involuntarily dismiss an action.

A determination of a defendant’s competency is not one of the categories of excepted

matters. Rather, it can be fairly seen as coming within the broad scope of “any pretrial

matter” which magistrate judges are explicitly authorized to hear and determine. See

also Gen. L.R. 72(a). Thus, a magistrate judge may enter an order finding a defendant

competent unless any other provision of law is to the contrary.

       The competency statute certainly is not to the contrary. It refers merely to “the

court,” 18 U.S.C. § 4241, a term that encompasses both magistrate judges and district

judges. But beyond rules and statutes, a magistrate judge’s authority is limited by

Article III. See United States v. Harden, 758 F.3d 886, 891-92 (7th Cir. 2014).




                                               8
       The court finds that Article III does not preclude a magistrate judge from

determining a defendant’s competency. The court acknowledges that a finding of

competence or incompetence affects a defendant’s substantial rights. If incompetent, the

defendant is remanded into the custody of the Attorney General. But such pre-

conviction restraints of liberty in the form of bond and detention decisions are the

routine domain of magistrate judges. See 18 U.S.C. § 3142.

       However, competency is fundamental to due process. A defendant’s right to

testify on his behalf or to remain silent, the right to trial or to plead guilty, the right to

confront his accusers, or even his right to counsel, are all of little meaning if he is not

competent to exercise them. In this regard, the finding of competency might be

compared to the conclusion that a defendant’s decision to give up his right to trial and

plead guilty was knowing and voluntary, which, as regards a felony, a magistrate judge

may only recommend a district judge accept. United States v. Harden, 758 F.3d 886, 891-

92 (7th Cir. 2014). Nor may a magistrate judge preside over the selection of a jury in a

felony prosecution, Gomez v. United States, 490 U.S. 858, 876 (1989), absent the parties’

consent, Peretz v. United States, 501 U.S. 923, 936 (1991).

       But magistrate judges are not categorically prohibited from deciding issues that

affect certain of the defendant’s fundamental rights. For example, a magistrate judge

may decide whether a defendant may waive conflict-free representation, United States v.

Freixas, 332 F.3d 1314, 1319 (11th Cir. 2003), or waive counsel and represent himself at



                                               9
trial, United States v. Schultz, 565 F.3d 1353, 1357 (11th Cir. 2009); see also United States v.

Brown, 79 F.3d 1499, 1503 (7th Cir. 1996) (“Title 28 U.S.C. § 636(b)(1)(A) permits district

judges to designate non-Article III magistrate judges for the determination of

nondispositive pretrial motions, such as motions for substitute counsel.”).

       The court finds that a competency determination is more akin to matters relating

to counsel as opposed to the acceptance of a guilty plea. Like conclusions regarding the

waiver of counsel, a defendant’s competency determination is readily reviewable. In

fact, setting aside the fact that even a magistrate judge’s orders are always subject to

review by a district judge, albeit under the “clearly erroneous or contrary to law”

standard as opposed to de novo for recommendations, 28 U.S.C. § 636(b), a court has an

ongoing duty to assess a defendant’s competency under 18 U.S.C. § 4241(a). Thus, as a

practical matter, a magistrate judge’s competency finding does not curtail a district

judge from subsequently reaching a different conclusion. If the district judge disagrees

with the magistrate judge’s conclusion, short of finding that the magistrate judge’s

decision was contrary to law the district judge may simply independently reassess the

defendant’s competency consistent with 18 U.S.C. § 4241(a).

       IT IS THEREFORE ORDERED that the court finds by a preponderance of the

evidence that the defendant is not presently suffering from a mental disease or defect

rendering him mentally incompetent to the extent that he is unable to understand the




                                              10
nature and consequences of the proceedings against him or to assist properly in his

defense. Accordingly, the Clerk shall promptly schedule the defendant’s arraignment.

      Dated at Milwaukee, Wisconsin this 22nd day of March, 2019.



                                               _________________________
                                               WILLIAM E. DUFFIN
                                               U.S. Magistrate Judge




                                          11
